Order entered July 22, 2019




                                          In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-19-00456-CV

                    RETURN LEE TO LEE PARK, ET AL., Appellants

                                            V.

                            MIKE RAWLINGS, ET AL., Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-05460

                                         ORDER
       Before the Court is appellant’s Unopposed Motion for Additional Two-Week Extension

of Time to File Appellants’ Brief. Appellants’ motion is GRANTED. Appellants’ brief shall be

filed by August 12, 2019.


                                                   /s/   ROBERT D. BURNS, III
                                                         CHIEF JUSTICE